Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 8/26/2019.  Claims 1-19 are currently pending.

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) submitted on 8/26/2019 has been considered by the examiner.

Drawings
3.	The drawings that were filed on 8/26/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Na (US 9849877 B2).
7.	Regarding Claim 1, Na teaches an emergency braking apparatus for a host vehicle (Na: [Column 1, Lines 55-60] "Therefore, it is an aspect of the present invention to provide an apparatus and method for controlling a vehicle [host vehicle], which can control steering and braking of the vehicle when a driver is in an abnormal state [emergency control (braking)] according to the monitoring result of the driver state, and can perform steering warning and braking warning in early stages."), comprising:
A sensor mounted to the host vehicle and configured to detect an outer or inner area of the host vehicle (Na: [Column 3, Lines 11-15] "A sensor unit configured to detect at least two of a steering angle, a steering-angle speed, lateral acceleration, and vehicle speed; a front camera configured to capture a front-view image of the vehicle [detect outer area of vehicle]; a driver camera configured to capture an image of the driver [detect inner area of vehicle];");
A processor configured to process data collected by the sensor; a controller configured to provide control signals for controlling the host vehicle based on the data processed by the processor (Na: [Column 3, Lines 15-22] "A driver state decision unit [processor] configured to determine state of the driver according to the image [data collected by sensor] captured by the driver camera; a controller configured to control steering and braking [controlling the host vehicle] of the vehicle according to the determined result of the driver state decision unit; and a warning unit configured to warn the driver of a dangerous state according to a control signal of a controller."), 
The sensor detects a state of a driver or a traveling state of the host vehicle (Na: [Column 3, Lines 11-15] "A sensor unit configured to detect at least two of a steering angle, a steering-angle speed, lateral acceleration, and vehicle speed; a front camera configured to capture a front-view image of the vehicle [detect traveling state of vehicle]; a driver camera configured to capture an image of the driver [detect state of driver];"), 
The processor determines a level of inattentiveness of the driver based on the detected state of the driver or the detected traveling state of the host vehicle (Na: [Column 5, Lines 13-20] "The driver state decision unit 140 [processor] may perform the algorithm to determine the forward gazing [detected state of driver] state of the driver.  If the drowsy or fatigue state [detected state of driver] of the driver is decided, the driver state decision unit 140 may determine that the driver is in the abnormal state [inattentiveness of driver].  The driver state decision unit 140 may be incorporated with the controller 150 according to the design of the vehicle control apparatus according to the embodiment."), 
The controller provides a braking signal for braking the host vehicle based on the level of inattentiveness of the driver (Na: [Column 5, Lines 27-29] "The controller 150 may control the steering and braking operation [brake signal] of the vehicle [host vehicle] according to the decision result [inattentiveness] of the driver state decision unit 140.").
8.	Regarding Claim 2, Na teaches the sensor detects a motion of the driver or the traveling state of the host vehicle (Na: [Column 5, Lines 7-12; Column 3, Lines 11-15] "For example, the driver state decision unit 140 may obtain the driver state information (e.g. the direction of the driver's face, the movement of the driver's eyes, etc.) [motion of the driver] from the captured driver's face image, and may determine the driver's drowsy fatigue state [motion of the driver] on the basis of the obtained driver state information."  Also, "A sensor unit configured to detect at least two of a steering angle, a steering-angle speed, lateral acceleration, and vehicle speed; a front camera configured to capture a front-view image of the vehicle [detect traveling state of vehicle]; a driver camera configured to capture an image of the driver [detect state of driver];").

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Na (US 9849877 B2) in view of Sim (US 10035506 B2).
Regarding Claim 3, Na remains as applied above in Claim 1.
	Na fails to teach that the sensor detects whether a preceding vehicle is present, the processor determines an expected collision time based on a relative velocity and relative distance between the host vehicle and the preceding vehicle if the preceding vehicle is present and determines whether a collision occurs by comparing the expected collision time with a collision risk time, and the controller provides the braking signal for braking the host vehicle if the expected collision time is smaller than the collision risk time.
	However, in the same field of endeavor, Sim teaches the sensor detects whether a preceding vehicle is present (Sim: [Column 3, Lines 36-39] "A first detecting unit 110 for monitoring the front area of the vehicle, the left and right front areas of the vehicle, and both lateral areas of the vehicle in order to thereby detect an object [preceding vehicle] by using one or more cameras [sensor] and one or more radars [sensor]"), 
The processor determines an expected collision time based on a relative velocity and relative distance between the host vehicle and the preceding vehicle if the preceding vehicle is present and determines whether a collision occurs by comparing the expected collision time with a collision risk time (Sim: Column 3, Lines 45-57] "A determining unit 140 for calculating the time to collision (TTC) [expected collision time] with the target object [preceding vehicle], and for determining the risk of collision [collision risk time] to be one of the three separated levels based on the calculated time to collision; a first controller 150 [controller] for partially controlling a braking device of a vehicle if the risk of collision with the target object corresponds to Level 2 [smaller than collision risk time]; a second detecting unit 160 for monitoring the rear area of the vehicle in order to thereby detect a rear object if the risk of collision with the target object corresponds to Level 3, which is higher than Level 2; and a second controller 170 [controller] for controlling the braking device or a steering device based on whether or not the rear object is detected."  Note that a skilled practitioner would recognize that time can be calculated by dividing distance over velocity, using basic unit analysis.), 
The controller provides the braking signal for braking the host vehicle if the expected collision time is smaller than the collision risk time (Sim: [Column 5, Lines 64-67; Column 6, Lines 1-9] "The determining unit 140 may calculate the time to collision (TTC) [expected collision time] with the target object that is selected by the selecting unit 130, and may determine the risk of collision of the vehicle to be one of three classified levels based on the calculated time to collision. Level 1, which is the lowest level of the three levels, means that there is no risk of collision [smaller than the collision risk time], and Level 2, which is an intermediate level of the three levels, means that there is a risk of collision [greater than collision risk time] but the collision may be avoidable by a partial control of the braking device. Level 3, which is the highest level of the three levels, requires a full braking to completely control the braking device, wherein the collision may be avoidable by the full braking or may not be avoidable even by the full braking.) 
Na and Sim are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Na to incorporate the teachings of Sim to determine the expected collision time of a preceding vehicle and provide a brake signal to avoid a collision because combining multiple ways of detecting a possible collision provides the benefit of increased safety for the vehicle and its occupants.
14.	Claims 4-12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Na (US 9849877 B2) in view of Sim (US 10035506 B2), and in further view of Franz (US 20160280190 A1).
15.	Regarding Claim 4, Na in view of Sim remains applied as above in Claim 3.
	Na and Sim fail to teach that the processor determines a target deceleration quantity to be reached by the host vehicle and a target pedal force value necessary to reach the target deceleration 
	However, in the same field of endeavor, Franz teaches the processor determines a target deceleration quantity to be reached by the host vehicle and a target pedal force value necessary to reach the target deceleration quantity in order for the relative velocity between the host vehicle and the preceding vehicle is a given velocity or less, and if the target deceleration quantity is smaller than a deceleration threshold value reachable through emergency braking, the processor determines a situation in which normal braking is possible (Franz: [0020], [0021], and [0029] "The probability of collision is determined not only based on range [relative distance] and relative velocity of the host and forward vehicles, but also their relative acceleration."  Also, "When the driver depresses a brake pedal 32, the ABS 28 detects (e.g., via a J1939 bus) [controller] a brake pedal engagement signal and executes a comparator module 34 [processor] that determines whether the amount of braking requested by the brake pedal depression [target brake pedal force] is equal to or greater than the calculated deceleration value [target deceleration]. If so, then the brake pedal signal is executed by the ABS 28 [normal braking]."  Note that a skilled practitioner would recognize that if the brake pedal depression [pedal force] is greater than the target brake pedal depression, actual deceleration would be smaller than the target deceleration.  Also, "However, when the driver responds to the CMT alert by engaging the brake pedal at approximately 156, the cached deceleration value [target deceleration] is requested and the braking system is activated to supply the requested deceleration amount to slow the host vehicle and reduce the probability of collision.  Once the collision probability decreases below the first collision probability threshold 152 [emergency braking threshold], the assisted braking mode is deactivated [normal braking].") 
Na, Sim, and Franz are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Na to incorporate the teachings of Sim and Franz to determine the expected collision time of a preceding vehicle and determine the required deceleration to avoid a collision because combining multiple ways of detecting possible collision provides the benefit of increased safety for the vehicle and its occupants.
16.	Regarding Claim 5, Na in view of Sim, and in further view of Franz remains applied as above in Claim 4.
Na and Sim fail to teach the situation in which normal braking is possible, the controller provides the braking signal for braking the host vehicle based on a pedal force value of a brake pedal of the host vehicle.
	However, in the same field of endeavor, Franz teaches the situation in which normal braking is possible, the controller provides the braking signal for braking the host vehicle based on a pedal force value of a brake pedal of the host vehicle (Franz: [0021] "When the driver depresses a brake pedal 32, the ABS 28 detects (e.g., via a J1939 bus) a brake pedal engagement signal [brake signal] and executes a comparator module 34 that determines whether the amount of braking requested by the brake pedal depression [brake pedal force of host vehicle] is equal to or greater than the calculated deceleration value. If so, then the brake pedal signal is executed by the ABS 28 [normal braking].").
Na, Sim, and Franz are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Na to incorporate the teachings of Sim and Franz to determine the expected collision time of a preceding vehicle and determine the required deceleration to avoid a collision 
17.	Regarding Claim 6, Na in view of Sim, and in further view of Franz remains applied as above in Claim 5.
Na and Sim fail to teach that if the pedal force value is smaller than a minimum pedal force value capable of braking the host vehicle, the processor determines to change into a situation in which an emergency action is necessary.
However, in the same field of endeavor, Franz teaches that if the pedal force value is smaller than a minimum pedal force value capable of braking the host vehicle, the processor determines to change into a situation in which an emergency action is necessary (Franz: [0021] and [0022] "If the amount of braking requested by the brake pedal depression [pedal force] is less than the calculated amount, then the ABS 28  applies the calculated deceleration request value.  In this manner, the braking system 36 [controller] is activated using the pre-computed amount (the calculated deceleration request value) [from processor] to safely slow the vehicle to mitigate the collision [emergency situation]."  Note a skilled practitioner should recognize that data is analyzed by a processor.).
Na, Sim, and Franz are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Na to incorporate the teachings of Sim and Franz to determine the expected collision time of a preceding vehicle and determine the required deceleration to avoid a collision because combining multiple ways of detecting and determining when there is possible collision provides the benefit of increased safety for the vehicle and its occupants.
Regarding Claim 7, Na in view of Sim, and in further view of Franz remains applied as above in Claim 5.
Na and Sim fail to teach that if the pedal force value is not smaller than the minimum pedal force value capable of braking the host vehicle, the processor compares the pedal force value with the target pedal force value, and the controller provides the braking signal for braking the host vehicle.
However, in the same field of endeavor, Franz teaches that if the pedal force value is not smaller than the minimum pedal force value capable of braking the host vehicle, the processor compares the pedal force value with the target pedal force value, and the controller provides the braking signal for braking the host vehicle (Franz: [0021] "When the driver depresses a brake pedal 32, the ABS 28 detects (e.g., via a J1939 bus) a brake pedal engagement signal [brake signal] and executes a comparator module 34 [processor] that determines whether the amount of braking requested by the brake pedal depression [brake pedal force of host vehicle] is equal to or greater [not smaller] than the calculated deceleration value [target pedal force]. If so, then the brake pedal signal is executed by the ABS 28 [normal braking].").
Na, Sim, and Franz are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Na to incorporate the teachings of Sim and Franz to determine the expected collision time of a preceding vehicle and determine the required deceleration to avoid a collision because providing braking for the driver and occupant’s vehicle when a possible collision is detected provides the benefit of increased safety and reduction in a risk of collision.
19.	Regarding Claim 8, Na in view of Sim, and in further view of Franz remains applied as above in Claim 7.
Na and Sim fail to teach that if the pedal force value is smaller than the target pedal force value, the controller assists the pedal force of the brake pedal so that the pedal force value reaches the target pedal force value.
However, in the same field of endeavor, Franz teaches that if the pedal force value is smaller than the target pedal force value, the controller assists the pedal force of the brake pedal so that the pedal force value reaches the target pedal force value (Franz: [0022] "If the driver does not respond to the collision alert by engaging the brake pedal [smaller than target pedal force], the collision may become imminent and a collision mitigation (CMT) intervention braking [controller] is activated. Thus, the braking system is prepared for immediate activation [assist] to a level already determined [target pedal force value] to mitigate a collision.").
Na, Sim, and Franz are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Na to incorporate the teachings of Sim and Franz to determine the expected collision time of a preceding vehicle and determine the required deceleration to avoid a collision because providing braking assistance for the driver when a possible collision is detected provides the benefit of increased safety and reduction in a risk of collision for the driver and the occupants of the vehicle.
20.	Regarding Claim 9, Na in view of Sim, and in further view of Franz remains applied as above in Claim 8.
Na and Sim fail to teach that if the pedal force value is not smaller the target pedal force value, the controller provides the braking signal for braking the host vehicle based on the pedal force value.
	However, in the same field of endeavor, Franz teaches that if the pedal force value is not smaller the target pedal force value, the controller provides the braking signal for braking the host vehicle based Franz: [0021] "When the driver depresses a brake pedal 32, the ABS 28 detects (e.g., via a J1939 bus) [controller] a brake pedal engagement signal [brake signal] and executes a comparator module 34 that determines whether the amount of braking requested by the brake pedal depression [brake pedal force of host vehicle] is equal to or greater [not smaller] than the calculated deceleration value. If so, then the brake pedal signal is executed by the ABS 28 [normal braking].").
Na, Sim, and Franz are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Na to incorporate the teachings of Sim and Franz to determine the expected collision time of a preceding vehicle and determine the required deceleration to avoid a collision because providing braking assistance for the driver when a possible collision is detected provides the benefit of increased safety and reduction in a risk of collision for the driver and the occupants of the vehicle.
21.	Regarding Claim 10, Na in view of Sim remains applied as above in Claim 3.
Na and Sim fail to teach the processor determines a target deceleration quantity for the host vehicle so that the relative velocity between the host vehicle and the preceding vehicle is a given velocity or less, and if the target deceleration quantity is greater than a deceleration threshold value reachable through emergency braking, the processor determines a situation in which an emergency action is necessary.
	However, in the same field of endeavor, Franz teaches the processor determines a target deceleration quantity for the host vehicle so that the relative velocity between the host vehicle and the preceding vehicle is a given velocity or less, and if the target deceleration quantity is greater than a deceleration threshold value reachable through emergency braking, the processor determines a Franz: [0018], [0019], and [0027] "The distance information is received by the CWM 18 [processor], which executes a collision probability module 22 that calculates a probability of a collision between the host vehicle and the forward [preceding] vehicle as a function of the distance information and the relative speeds [velocity] and acceleration/deceleration of the host and forward vehicles. If the probability of a collision is above a predetermined threshold [deceleration threshold], then the CWM 18 triggers an alert module 24 to emit a signal (e.g., a sound, a light, or the like) to the driver to alert the driver to the potential collision [emergency situation].  Regardless of the probability of the collision, the CMW 18 executes a deceleration calculation module 26 that calculates a deceleration request value that will cause the host vehicle to stop safely if necessary based on the distance information and relative speeds and acceleration/decelerations of the host and forward vehicles."  Note that a skilled practitioner would recognize that if the probability of a collision exceeds a threshold, then the target deceleration of the host vehicle is not reached.  If the probability of a collision does not exceed a threshold, then the host vehicle is operating at a sufficient deceleration/velocity/distance away from the preceding vehicle.  Also, "At T3, the probability of collision exceeds a third predetermined threshold [greater than deceleration threshold], which is higher than the second predetermined threshold, upon which collision between the host vehicle and the forward vehicle is determined to be unavoidable. At this point, if the driver has not engaged the brake pedal, a collision mitigation (CMT) signal is sent form the ABS module 34 to the braking system 36 to take over deceleration and control of the braking system to stop the vehicle before the collision occurs at T4 [emergency action necessary].").
Na, Sim, and Franz are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Na to incorporate the teachings of Sim and Franz to determine the expected 
22.	Regarding Claim 11, Na in view of Sim, and in further view of Franz remains applied as above in Claim 10.
Na fails to teach the situation in which an emergency action is necessary, the controller provides an emergency action signal for preventing a front collision against the preceding vehicle and a rear collision against a following vehicle.
However, in the same field of endeavor, Sim teaches in the situation in which an emergency action is necessary, the controller provides an emergency action signal for preventing a front collision against the preceding vehicle and a rear collision against a following vehicle (Sim: [Column 5, Lines 64-67; Column 6, Lines 1-9] "A determining unit 140 for calculating the time to collision (TTC) [expected collision time] with the target object [preceding vehicle], and for determining the risk of collision [collision risk time] to be one of the three separated levels based on the calculated time to collision; a first controller 150 [controller] for partially controlling a braking device of a vehicle if the risk of collision with the target object corresponds to Level 2; a second detecting unit 160 for monitoring the rear area of the vehicle in order to thereby detect a rear object [following vehicle] if the risk of collision with the target object corresponds to Level 3, which is higher than Level 2 [emergency situation]; and a second controller 170 [controller] for controlling the braking device or a steering device based on whether or not the rear object is detected.").
Na, Sim, and Franz are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Na to incorporate the teachings of Sim and Franz to determine the expected 
23.	Regarding Claim 12, Na in view of Sim, and in further view of Franz remains applied as above in Claim 11, and further, Na teaches the processor determines a level of inattentiveness of the driver based on data collected by the sensor (Na: [Column 5, Lines 13-20] "The driver state decision unit 140 [processor] may perform the algorithm to determine the forward gazing [detected state of driver] state of the driver.  If the drowsy or fatigue state [detected state of driver] of the driver is decided, the driver state decision unit 140 may determine that the driver is in the abnormal state [inattentiveness of driver].  The driver state decision unit 140 may be incorporated with the controller 150 according to the design of the vehicle control apparatus according to the embodiment."),
If an emergency action is necessary based on the level of inattentiveness of the driver, the controller provides a signal to warn an emergency braking situation, a driver protection action signal, and an emergency braking signal simultaneously (Na: [Column 6, Lines 16-17; Column 6, Lines 45-49] "The braking control region 153 may determine the braking control [emergency action] of the vehicle."  Also, "The first braking warning regions (154a, 155a) may include a first warning region 154a and a second warning region 155a.  The second braking warning regions (1514b, 155b) may include a first early warning region 154b and a second early warning 155b [controller provides a signal]."  Referring to Figure 6, the controller provides 3 warnings [braking signals], based on the collision risk level.  Automatic braking control begins at the third warning signal [emergency braking/signal].).
24.	Regarding Claim 14, Na in view of Sim, and in further view of Franz remains applied as above in Claim 11.
Na fails to teach that the processor determines the rear collision against the following vehicle based on the relative velocity and relative distance between the host vehicle and the following vehicle.
	However, in the same field of endeavor, Franz teaches that the processor determines the rear collision against the following vehicle based on the relative velocity and relative distance between the host vehicle and the following vehicle (Franz: [0018] "The distance information is received by the CWM 18, which executes a collision probability module 22 that calculates a probability of a collision between the host vehicle and the forward vehicle as a function of the distance information and the relative speeds and acceleration/deceleration of the host and forward vehicles."  Note that a skilled practitioner would recognize that collision determination could be executed between a host vehicle and preceding vehicle, or a host vehicle and a following vehicle using information such as relative distance and relative velocity.).
Na, Sim, and Franz are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Na to incorporate the teachings of Sim and Franz to determine the expected collision time of a preceding vehicle and determine the required deceleration in order to provide a brake signal to avoid a collision because combining multiple ways of detecting possible collision provides the benefit of increased safety for the vehicle and its occupants.
	Na fails to teach that if the rear collision against the following vehicle is expected, the controller provides the following vehicle with the signal to warn the emergency braking situation and the emergency braking signal simultaneously.
	However, in the same field of endeavor, Sim teaches that if the rear collision against the following vehicle is expected, the controller provides the following vehicle with the signal to warn the Sim: [Column 10, Lines 42-47] "Furthermore, if it is determined that a rear object is detected in operation S381 (YES), the second controller may make a further control to: operate an air bag that is installed in the back seat [emergency signal]; open the trunk [emergency signal]; operate taillights [emergency braking signal]; or provide information about a risk of collision [emergency signal] with the vehicle to the rear object [following vehicle] by using communication.") 
Na, Sim, and Franz are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Na to incorporate the teachings of Sim and Franz to determine the expected collision time of a preceding vehicle and determine the required deceleration in order to provide a brake signal to avoid a collision because combining multiple ways of detecting possible collisions provides the benefit of increased safety for the vehicle and its occupants.
25.	Regarding Claim 15, Na in view of Sim, and in further view of Franz remains applied as above in Claim 14.
	Na and Franz fail to teach teaches that the controller provides a following vehicle warning signal so that a braking lamp or horn of the host vehicle operates.
	However, in the same field of endeavor, Sim teaches that the controller provides a following vehicle warning signal so that a braking lamp or horn of the host vehicle operates (Sim: [Column 10, Lines 42-47] "Furthermore, if it is determined that a rear object is detected in operation S381 (YES), the second controller may make a further control to: operate an air bag that is installed in the back seat [warning signal]; open the trunk [warning signal]; operate taillights [braking lamp of host vehicle]; or provide information about a risk of collision [warning signal] with the vehicle to the rear object by using communication.").
Na, Sim, and Franz are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Na to incorporate the teachings of Sim and Franz to determine the expected collision time of a preceding vehicle and to provide a brake signal to avoid a collision because warning the driver and the drivers of surrounding vehicles can provide the benefit of increased safety of vehicles and its occupants, and also prevent multi-car crashes.
26.	Regarding Claim 16, Na in view of Sim and Franz remains applied as above in Claim 11.
Na and Franz fail to teach that the processor determines whether the rear collision against the following vehicle is present based on the relative velocity and relative distance between the host vehicle and the following vehicle, and if the rear collision against the following vehicle is not present, the controller provides an emergency braking signal for the host vehicle.
	However, in the same field of endeavor, Sim teaches that the processor determines whether the rear collision against the following vehicle is present based on the relative velocity and relative distance between the host vehicle and the following vehicle, and if the rear collision against the following vehicle is not present, the controller provides an emergency braking signal for the host vehicle (Sim: [Column 10, Lines 20-24] If it is determined that there is no risk of collision with the rear object [determine if rear collision is not present] in operation 384 (NO), the second controller completely controls the braking device (S382). Accordingly, the vehicle fully brakes [emergency braking] to not collide with a rear vehicle [following vehicle], as well as with a preceding vehicle.).
Na, Sim, and Franz are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Na to incorporate the teachings of Sim and Franz to determine the expected collision time of a preceding vehicle in order to provide a brake signal to avoid a collision because combining multiple ways of detecting possible collisions provides the benefit of increased safety for the vehicle and its occupants.
27.	Regarding Claim 19, Na in view of Sim, and in further view of Franz remains applied as above in Claim 11.
Na and Franz fail to teach that in the situation in which an emergency action is necessary, the controller provides an emergency action signal for preventing a front collision against the preceding vehicle and a rear collision against a following vehicle.
However, in the same field of endeavor, Sim teaches that in the situation in which an emergency action is necessary, the controller provides an emergency action signal for preventing a front collision against the preceding vehicle and a rear collision against a following vehicle (Sim: [Column 13, Lines 40-43; Column 14, Lines 17-20, Lines 28-35, Lines 37-40] "The complete control of the braking device may refer to the control of suddenly decelerating [emergency action] the vehicle by increasing the brake pressure to the maximum value.  Thus, the vehicle may avoid a collision with a preceding vehicle."  Also, "A further control may be made to open the trunk in the second control operation S660. The operation of opening the trunk [emergency action] may be intended to let the rear vehicle easily recognize the risk of the vehicle [prevent front collision against preceding vehicle with a rear vehicle]."  Also, "A further control may be made to operate taillights in the second control operation S660...For example, may include an operation in which the taillights rapidly blink [emergency signal], or in which the left and right taillights alternately blink [emergency signal]."  Also, "A further control may be made to provide a risk of collision with the vehicle to the rear object by using communication in the second control operation S660.").
Na, Sim, and Franz are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Na to incorporate the teachings of Sim and Franz to determine the expected collision time of a preceding vehicle in order to provide a brake signal to avoid a collision because signaling to prevent possible collisions provides the benefit of increased safety for the vehicle and its occupants.
28.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Na (US 9849877 B2) in view of Sim (US 10035506 B2), in further view of Franz (US 20160280190 A1), and in further view of Silvlin (US 20150266486 A1).
29.	Regarding Claim 13, Na in view of Sim, and in further view of Franz remains applied as above in Claim 12.
	Na, Sim, and Franz fail to teach the controller provides the driver protection action signal so that an airbag of the host vehicle operates in advance.
	However, in the same field of endeavor, Silvlin teaches the controller provides the driver protection action signal so that an airbag of the host vehicle operates in advance (Silvlin: [0003] "In case it is determined that the host vehicle driver does not intend to overtake a preceding vehicle, and it is detected that the host vehicle is approaching a preceding vehicle with high relative velocity between the hosting vehicle and the preceding vehicle, and where it appears to be a matter of seconds before an impending collision between the two, a seat belt tensioner could be designed such that it tensions a seat belt before the impending collision, an air bag could be designed such that it is prepared for deployment [operates] before [in advance] the impending collision, a collision warning system could be designed such that it warns the host vehicle driver about the impending collision [driver protection action signal], a collision mitigation system could be designed such that it mitigates the collision for example by a braking of the host vehicle before the impending collision.")
Na, Sim, Franz, and Silvlin are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Na to incorporate the teachings of Sim, Franz, and Silvlin to determine an expected collision and protect the driver from an accident because detecting a collision that is about to happen and automatically implementing safety measures helps mitigate damage and injury, which provides the benefit of increased safety to the driver and the occupants of the vehicle.
30.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Na (US 9849877 B2) in view of Sim (US 10035506 B2), and in further view of Laur (US 20170001636 A1).
31.	Regarding Claim 17, Na in view of Sim remains applied as above in Claim 3.
	Na and Sim fails to teach that the controller provides a signal to control acceleration performance of the host vehicle along with the braking signal for braking the host vehicle.
	However, in the same field of endeavor, Laur teaches that the controller provides a signal to control acceleration performance of the host vehicle along with the braking signal for braking the host vehicle (Laur: [0014] and [0019] "The one or more routines may be executed by the processor to perform steps for processing signals received by the controller 20 for operating the host-vehicle 14 as described herein."  Also, "By way of example and not limitation, the control-override 26 [from controller] of the vehicle-control device 28 may include one or more of an accelerator-control device 30 operable to over-ride operation [control] of an accelerator-pedal 32 [acceleration control] by an operator of the host-vehicle 14; a brake-control device 34 operable to over-ride operation of a brake-pedal 36 [brake control] by the operator of the host-vehicle 14; and a steering-control device 38 operable to over-ride operation of a steering-wheel 40 by the operator of the host-vehicle 14.").
Na, Sim, and Laur are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Na to incorporate the teachings of Sim, and Laur to determine an expected collision because combining multiple ways of detecting possible collision provides the benefit of increased safety for the vehicle and its occupants.
32.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Na (US 9849877 B2) in view of Sim (US 10035506 B2), in further view of Franz (US 20160280190 A1), and in further view of Laur (US 20170001636 A1).
33.	Regarding Claim 18, Na in view of Sim, and in further view of Franz remains applied as above in Claim 16.
	Na, Sim, and Franz fail to teach that the controller provides a signal to restrict the acceleration performance of the host vehicle so that the acceleration performance is reduced.
	However, in the same field of endeavor, Laur teaches the controller provides a signal to restrict the acceleration performance of the host vehicle so that the acceleration performance is reduced (Laur: [0019] "By way of example and not limitation, the control-override 26 [controller] of the vehicle-control device 28 may include one or more of an accelerator-control device 30 operable to over-ride operation [restrict] of an accelerator-pedal 32 [restrict acceleration] by an operator of the host-vehicle 14;"  Note that a skilled practitioner would recognize that if the driver's accelerator pedal is overridden by the controller, input to the accelerator pedal by the user is reduced or even prevented and the acceleration performance may be reduced by the controller depending on need in order to prevent collision.).
Na, Sim, Franz, and Laur are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Na to incorporate the teachings of Sim, Franz, and Laur to determine an expected collision because combining multiple ways of detecting a possible collision provides the benefit of increased safety for the vehicle and its occupants by avoiding or reducing the severity of a collision.
Prior Art
34.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Kamiya (US 20180162394 A1) is directed to determining a collision possibility for normal and emergency braking and determining time until a vehicle collides with a preceding vehicle.  Also, the expected time to collision (TTC) is defined as TTC = relative distance divided by relative velocity.
Ko (US 20180141546 A1) is directed to determining the risk of collision and may perform sudden brake control.  If braking from the driver is insufficient, the controller may apply additional pressure and provide a visual/audible warning.
Minemura (US 20180154889 A1) is directed to a brake assist device to assist the driver to increase brake force or perform automatic braking regardless of the driver input.  
Newman (US 9701307 B1) is directed to collision detection between vehicles on highways and to reduce injuries and damage for unavoidable collision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506.  The examiner can normally be reached on Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on 571-270-3415.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 4183                                                                                                                                                                                                        
/JACOB S. SCOTT/Supervisory Patent Examiner, Art Unit 4183